DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patenting number US 10,499,866 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment filed on 17 May 2022 has been accepted and entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are drawn to a computer program per se.  
A computer program per se is abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to one of the statutory categories of invention (See MPEP 2106.01), but are directed to nonstatutory functional descriptive material.  
It is noted that computer programs embodied on a computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (signals or carrier waves).
The Examiner notes that the addition of the phrasing “non-statutory” is sufficient to exclude transitory media and propagating signals. However, as noted above, a computer readable medium or other structure must be recited to fall within a statutory category of invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 9, 16, and 18, the phrase “a set of non-transitory computer executable instructions” is unclear. The phrasing “non-transitory” is generally meant to refer to a medium or structure for carrying a computer program, rather than the program itself.
Allowable Subject Matter
Claims 1-8, 10-15, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Valadez et al. (US 2010/0111392 A1) discloses a method of diagnosing breast cancer (par. [0003,0034]), the method comprising: acquiring a contrast enhanced region of interest (CE-ROI) comprised in an X-ray image of a patient’s breast (par. [0025]), the X-ray image comprising X-ray pixels that indicate intensity of X-rays that passed through the breast to generate the image (par. [0025-0027]); determining a texture neighborhood for each of the plurality of X-ray pixels (par. [0030]), the texture neighborhood for a given X-ray pixel of the plurality of X-ray pixels extending to a bounding pixel radius of BPR pixels from the given pixel (par. [0031]); generating a texture feature vector (TF) having components based on the indications of intensity provided by a plurality of X-ray pixels in the CE-ROI that are located within the texture neighborhood (texture value, par. [0028]); using a classifier to classify the texture feature vector TF to determine whether the CE-ROI is malignant (par. [0034]).
With respect to claim 1, Valadez does not appear to disclose the use of a convolutional neural network to process indications of intensity provided by a plurality of X-ray pixels that are located within the texture neighborhood to determine features of the X-ray image for use as components of a texture feature vector for the texture neighborhood, as claimed.
With respect to claim 10, Valadez does not appear to disclose or reasonably suggest determining a contrast enhanced image of a region of interest (CE-ROI) in each X-ray image of a plurality of X-ray images of a person's breast acquired at different times, the X-ray image at each time comprising X-ray pixels that indicate intensity of X-rays that passed through the breast to generate the image, as claimed.
With respect to claim 17, the prior art does not appear to disclose or reasonably suggest the claimed step of determining a profile feature vector and concatenating the profile feature vector with the texture feature vector to form a feature vector PF-TF, as claimed.
Claims 2-8 and 11-15 are allowable for reasons of dependency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	19 May 2022